Title: To Thomas Jefferson from John Millar, 18 April 1803
From: Millar, John
To: Jefferson, Thomas


          
            Sir
            Shepherd Street May Fair April 18th. 1803
          
          In the year 1797 having occasion to investigate the means of subuing and preventing Contagious Fevers, that which had proved so fatal to the Citizens of Philadelphia, became of course, a subject of consideration. The Book was sent to Dr Rush by Mr Perry and I have observed that he had in some subsequent publications retracted some opinions he formerly held on that subject, and with great pleasure I have observed that the rage of that destructive pestilence has since been restrained.
          I humbly submit to your consideration a Copy of that work, and if it has, formerly, or should, in future, contribute, in any degree to the safety and preservation of the worthy Citizens of Philadelphia, I shall esteem it the best reward of my Labours. With the highest respect and Esteem, I have the Honour to be
          Your Excellencys most Obedient & most Humble Servant
          
            John Millar
          
        